Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 2-5, 7-11, 13-20, and 25-70 are allowed.
Regarding claims 3, 51, and 61, the primary reason for allowance is that the prior art fails to teach or reasonably suggest perform image processing for obtain an image in a celestial-sphere format on the image acquired by the acquisition unit and record the still image in the storage, and controls so as to record the moving image in the storage without performing the image processing.
As for claims 4, 52, and 62, the primary reason for allowance is that the prior art fails to teach or reasonably suggest performing control to record a still image file of a still image that is a VR image and is based on the captured image in the storage with including VR information for associating each direction from a position where image capturing is performed with each position in the still image, wherein the moving image file is recorded in the storage without including the VR information.
With regard to claims 10, 53, and 63, the primary reason for allowance is that the prior art fails to teach or reasonably suggest performing control to display a part of the captured image on a display, wherein the moving image recorded in the storage is corresponding to the part of the captured image displayed on the display.
Regarding claims 11, 54, and 64, the primary reason for allowance is that the prior art fails to teach or reasonably suggest the recording of the moving image in the storage starts in accordance with an instruction by a user to start recording a moving image and the recording of the moving image in the storage stops in accordance with an instruction by the user to stop recording the moving image, and the recording of the still image in the storage occurs in accordance with an instruction by the user to record a still image.
As for claims 13, 55, and 65, the primary reason for allowance is that the prior art fails to teach or reasonably suggest receiving a capturing start instruction of a moving image, a capturing end instruction of the moving image, and a capturing instruction of a still image, wherein the moving image is generated based on an image captured by one of the plurality of image sensors during a period from reception of the capturing start instruction of the moving image to reception of the capturing end instruction of the moving image, and the still image is generated based on the plurality of images captured by the plurality of image sensors in accordance with the capturing instruction received during the period from reception of the capturing start instruction of the moving image to reception of the capturing end instruction of the moving image.
With regard to claims 14, 56, and 66, the primary reason for allowance is that the prior art fails to teach or reasonably suggest the moving image and the still image are recorded in the storage in association with each other, and the still image is generated based on the plurality of images captured by the plurality of image sensors in accordance with the capturing instruction received during the period from 2025792/319/1624838.1PATENTS/N 16/871,42625790.253reception of the capturing start instruction of the moving image to reception of the capturing end instruction of the moving image.
Regarding claims 15, 57, and 67, the primary reason for allowance is that the prior art fails to teach or reasonably suggest the still image is generated by performing image processing for obtaining an image in a VR format to a plurality of images captured by the plurality of image sensors, and the moving image is generated based on an image captured by one of the plurality of image sensors without performing the image processing to the image.
As for claim 16, 58, and 68, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a still image file of the still image is recorded in the storage with including VR information for associating each direction from a position where image capturing is performed with each position in an image, and a moving image file of the moving image is recorded in the storage without including the VR information.
With regard to claim 18, 59, and 69, the primary reason for allowance is that the prior art fails to teach or reasonably suggest an image file of the still image is recorded in the storage with including a character string in a file name, the character string indicating that the still image is a VR image, and an image file of the moving image is recorded in the storage without including the character string in a file name.
Regarding claims 20, 60, and 70, he primary reason for allowance is that the prior art fails to teach or reasonably suggest performing control to display a part of one of the plurality of captured images on a display, wherein the moving image is generated based on the part of the one of the plurality of captured images displayed on the display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        August 12, 2022